Case 2:18-cv-06534-DRH-ARL Document 30 Filed 06/10/20 Page 1 of 2 PageID #: 349




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 WINDWARD BORA LLC,
                                                                 ORDER ADOPTING REPORT
                           Plaintiff,                             AND RECOMMENDATION
         -against-                                               18-CV-6534 (DRH)(ARL)

 RONNIE MORI and WILLIAM CARMEN,

                            Defendants.
 -------------------------------------------------------X



         Presently before the Court is the Report and Recommendation of Magistrate Judge

 Arlene R. Lindsay, dated May 14, 2020 recommending that the Court grant Mori’s motion for a

 stay be granted through June 20, 2020 and that, after June 20, 2020, upon a renewed motion by

 Mori, a traverse hearing be scheduled to address the merits of Mori’s claim that he was not

 served. More than fourteen (14) days have passed since service of the Report and

 Recommendation and no objections have been filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

 and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

 result. Therefore, the Court adopts the May 14, 2020 Report and Recommendation of Judge

 Lindsay as if set forth herein. Accordingly,

         IT IS HEREBY ORDERED that defendant Ronnie Mori’s motion for a stay is granted

 to the extent that this matter is stayed through June 20, 2020; should defendant wishes to pursue

 a stay after that date, he must file a renewed motion for a stay so that a hearing to address the

 merits of his claim that he was not served may be scheduled.




                                                   Page 1 of 2
Case 2:18-cv-06534-DRH-ARL Document 30 Filed 06/10/20 Page 2 of 2 PageID #: 350



        IT IS FURTHER ORDERED THAT plaintiff serve a copy of this Order on defendant

 Mori and file proof of service with two days of the date hereof.

 Dated: Central Islip, N.Y.
        June 10, 2020                  /s/ Denis R. Hurley
                                       Denis R. Hurley
                                       United States District Judge




                                            Page 2 of 2
